DISMISS and Opinion Filed October 24, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00335-CV

           SHAHD MEDHAT MAHMOUD RAFAT, Appellant
                             V.
         THE GABLES ON MCCALLUM APARTMENTS, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-00288-2022

                        MEMORANDUM OPINION
                 Before Justices Myers, Pedersen, III, and Garcia
                            Opinion by Justice Garcia
      This is an appeal from the trial court’s final judgement of possession. Because

the clerk’s record reflected that the trial court granted a motion for new trial and

signed an order granting nonsuit of the underlying cause during its plenary power,

but after the appeal was filed, it appeared the appeal was rendered moot. See In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (case becomes moot

if controversy ceases to exist between parties at any stage of legal proceedings,

including appeal).
      We requested jurisdictional briefing from appellant. Nat’l Collegiate Athletic

Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999) (appellate courts lack jurisdiction over

moot controversies). Although we cautioned that failure to comply within ten days

could result in the appeal being dismissed, more than ten days have passed and

appellant has not responded. See TEX. R. APP. P. 42.3(a),(c). Accordingly, on the

record before us, we dismiss the appeal for want of jurisdiction. See id. 42.3(a).




                                           /K. Dennise Garcia/
                                           K. DENNISE GARCIA
                                           JUSTICE


220335F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SHAHD MEDHAT MAHMOUD                         On Appeal from the County Court at
RAFAT, Appellant                             Law No. 2, Collin County, Texas
                                             Trial Court Cause No. 002-00288-
No. 05-22-00335-CV          V.               2022.
                                             Opinion delivered by Justice Garcia.
THE GABLES ON MCCALLUM                       Justices Myers and Pedersen, III
APARTMENTS, Appellee                         participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered October 24, 2022




                                       –3–